ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Genesis MW Joint Venture                     )      ASBCA Nos. 60721 , 60722
                                             )
Under Contract No. W912DQ-l l-D-4006         )

APPEARANCES FOR THE APPELLANT:                      David S. Demian, Esq.
                                                    Christopher R. Sillari, Esq.
                                                     Finch, Thornton & Baird, LLP
                                                     San Diego, CA


APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    Dana J. Chase, Esq.
                                                     Trial Attorney

                                ORDER OF DISMISSAL

        The parties have advised that the disputes underlying these appeals have been
settled and final payment has been consummated. We grant appellant' s unopposed
motion of July 23 , 2019, and dismiss these appeals with prejudice.

       Dated: July 29, 2019




                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 60721 , 60722, Appeals of Genesis
MW Joint Venture, rendered in conformance with the Board's Charter.

       Dated:


                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals